JUDGMENT
PER CURIAM.
This appeal from a judgment of the United States District Court for the District of Columbia was considered on the record, briefs, and oral argument of the parties. It is
ORDERED and ADJUDGED that the judgment of the district court is affirmed, substantially for the reasons stated in the district court’s memorandum and order of April 25, 1997; memorandum and order of February 6,1998; memorandum opinion of February 26, 1999; and memorandum accompanying final judgment of April 26, 2000. The district court did not abuse its discretion in admitting evidence about the potential effects of the drug PCP, where that evidence was relevant. See Fed. R.Evid. 401. Nor did the district court abuse its discretion in permitting counsel to rely on this evidence at closing argument. Appellant also alludes to an issue involving the psychotherapist-patient privilege; however, his treatment lacks sufficient clarity to warrant consideration. Finally, the district court did not abuse its discretion in its management of pretrial discovery.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.